Citation Nr: 0112678	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of pneumonia, to include chronic obstructive 
pulmonary disease and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from January 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

A Board decision in January 1949 affirmed the RO's denial of 
the veteran's original claim of service connection for 
residuals of pneumonia.  A subsequent unappealed RO decision 
in August 1950 denied the veteran's application to reopen 
that claim.  As the veteran is now claiming entitlement to 
service connection for specific lung diseases (chronic 
obstructive pulmonary disease and asthma) as due to an in-
service episode of pneumonia, it is apparent that the RO 
reopened the claim and then denied it on the merits.  The 
Board finds that, although the RO adjudicated this issue on 
the merits, the issue is actually more appropriately framed 
as set forth in the ISSUE portion of this decision.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the way 
the RO characterized the issue, the initial question before 
the Board is whether new and material evidence has been 
presented. 





FINDINGS OF FACT

1.  A January 1949 Board decision denied service connection 
for residuals of pneumonia.

2.  The veteran did not appeal an August 1950 rating decision 
that declined to reopen his claim for service connection for 
residuals of pneumonia.

3.  The evidence received since the August 1950 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for residuals of pneumonia.

4.  The veteran's current diagnoses of chronic obstructive 
pulmonary disease and asthma, which were first shown many 
years after service, are not causally linked to  any incident 
of service, to include pneumonia or bronchitis.


CONCLUSIONS OF LAW

1.  An unappealed August 1950 rating decision that declined 
to reopen a claim for service connection for residuals of 
pneumonia is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1103 (2000).

2.  The evidence received since the August 1950 rating 
decision is new and material, and the veteran's claim for 
service connection for residuals of pneumonia is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000).

3.  Claimed residuals of pneumonia, chronic obstructive 
pulmonary disease and asthma were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that the veteran was 
diagnosed with pneumonia and acute bronchitis in April 1946.  
The veteran was provided a separation examination in May 
1946.  A chest X-ray did not show significant abnormalities, 
and lungs were described as normal.  The resulting report did 
note the previous month's bout with pneumonia.  The service 
department physician commented that the pneumonia would not 
result in disability or untimely death.

The RO received the veteran's initial claim for service 
connection for residuals of pneumonia in February 1947.  An 
April 1947 rating decision denied service connection, and a 
January 1949 Board decision upheld the denial.  The Board 
acknowledged that post-service medical records showed 
respiratory infections and bronchitis in January and February 
1947, but it was noted that the veteran's lungs were clear at 
the time of a September 1948 appendectomy at a VA medical 
center.  The Board cited the absence of a continuity of 
symptomatology between in-service treatment and the time of 
the current claim, and the absence of findings in September 
1948, as being dispositive of the veteran's claim.  In an 
August 1950 rating decision, the RO declined to reopen the 
claim, and continued the denial.  The veteran did not appeal 
that decision, which is thus final.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  Reviewing a final decision based 
on new and material evidence is a multiple step process.  See 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  First, the 
Board must determine whether the evidence submitted since the 
prior decision is new and material, which will be discussed 
below.  If "the Board finds that no such evidence has been 
offered, that is where the analysis must end."  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  Then, if new and 
material evidence has been presented, the claim is reopened 
and must be considered based upon all the evidence of record.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence received during the course of this claim includes 
February 1999 correspondence from J. W., M.D., of Dubuque 
Internal Medicine, P.C. of Dubuque, Iowa.  Dr. W. informed 
the RO that the veteran has significant asthma and chronic 
obstructive pulmonary disease (COPD), which he related to 
some degree to the veteran's in-service pneumonia.  In 
February 2000 correspondence, the same physician stated that 
the veteran's asthma and COPD began prior to significant 
smoking, and that these diagnoses were related to the in-
service respiratory problems.  The Board, as did the RO, 
finds that Dr. W's opinions relate current diagnoses to the 
veteran's in-service pneumonia, and the claim is reopened.  
Thus, the claim must be adjudicated on a de novo basis.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

Initially, the Board finds that the heightened notice 
requirements have been met with respect to the veteran's 
claim.  The veteran has been sent numerous development 
letters asking for information, and in July 1999, the veteran 
informed the RO that two of his prior private physicians had 
died, and one private physician had forwarded records to P.J. 
L., M.D.  The RO has obtained the veteran's treatment records 
from the group practice to which Dr. L belongs; 
parenthetically, Dr. L and Dr. W are members of the same 
group practice.  A January 1999 entry noted that the veteran 
had a history of COPD secondary to asthma, which had been 
relatively stable.  The RO has considered all of the relevant 
evidence and the applicable law and regulations in its merits 
based decision.  The RO informed the veteran of the evidence 
needed to support his claim.  The Board finds no indication 
that there is any additional evidence available that is 
relevant to this appeal.  Several opinions addressing the 
etiological questions at hand have been obtained, to include 
from a specialist in pulmonary medicine.  There is no further 
duty to assist the veteran with the development of his 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000).    

As noted above, the service medical records reflect that the 
veteran was diagnosed with pneumonia and acute bronchitis in 
April 1946.  A chest X-ray performed in conjunction with the 
May 1946 separation examination was normal, and a service 
department physician commented that the earlier episode of 
pneumonia would not result in disability.  

Post-service medical evidence shows treatment for respiratory 
infections and bronchitis in January and February 1947, but a 
chest X-ray in March 1948 was negative for any lung disease 
and it was noted that the veteran's lungs were clear at the 
time of a September 1948 appendectomy at a VA medical center.  

Upon a July 1999 VA examination, the veteran informed the 
examiner that he had pneumonia during service, and that since 
that time he had frequent pulmonary infections.  The veteran 
reported that he was first diagnosed with emphysema in 1969, 
and that he had had gradually declining pulmonary 
functioning.  The veteran conceded smoking from that age of 
16, prior to his entrance into active service, until 1969, 
when he first received a diagnosis.  The examiner diagnosed 
the veteran with emphysema (COPD).  The examiner gave an 
opinion that there was no correlation between the veteran's 
current diagnosis and pneumonia, and that emphysematous 
changes were most likely secondary to smoking.  However, the 
examiner stated that significant pulmonary disease prior to 
the use of antibiotics could result in prolonged recovery, 
and there was likely some contribution to his current illness 
from the in-service pneumonia.  In an August 1999 follow-up 
opinion, the VA examiner clarified that the in-service 
pneumonia was an insignificant component of his current 
emphysema. 

As noted above, a private physician (Dr. W .) informed the RO 
that the veteran has significant asthma and COPD, due, in 
part, to in-service pneumonia.  That same physician opined in 
February 2000 that the veteran's asthma and COPD began prior 
to significant smoking, and that these diagnoses were related 
to the in-service respiratory problems.

As a result of what facially appears to be conflicting 
opinions between the VA examiner and the veteran's private 
physician, the RO requested a further opinion as to the 
etiology of the veteran's COPD.  In a May 2000 memorandum, 
the Chief of the Pulmonary Department of the Iowa City VA 
Medical Center responded.  He noted that the veteran 
developed right lower lobe pneumonia with associated pleural 
effusion in 1946, but was discharged shortly thereafter with 
a normal physical examination and chest X-ray.  The Chief 
also noted that in 1947, the veteran developed a productive 
cough and pleuritic chest pain, and that the veteran smoked 
between 1941 and 1969.  The Chief cited 1992 pulmonary 
function tests of record and a 1999 chest X-ray that showed 
bullous lesions in the right upper lobe and both apices, 
consistent with emphysema.  

In his analysis, the Chief conceded that emphysema can be 
associated with childhood viral pneumonia involving multiple 
lobes and occurring during the time when alveoli are still 
forming.  In adults, emphysema can occasionally follow an 
acute diffuse lung injury.  The Chief explained that the 
veteran's in-service pneumonia was apparently limited to the 
right side and was associated with pleural effusion, and that 
a chest X-ray was normal at the time of his separation 
examination, one month following the diagnosis.  He continued 
that these characteristics were likely related to a localized 
viral or bacterial pneumonia given his age at the time.  He 
further conceded that diffuse bronchiectasis could result 
from a previous localized pneumonia, but that this was 
usually associated with a daily productive cough.  The 
bronchiectasis would likely progress, even after the end of 
smoking, and the Chief noted that pulmonary function tests 
did not show a decline from 1992 to 1999.  Because of the 
absence of ongoing deterioration in pulmonary functioning, 
diffuse bronchiectasis was not present.  Ultimately, because 
of the veteran's reported symptoms and clinical findings over 
the years, the Chief could not attribute a current diagnosis 
of COPD to the veteran's in-service illness.

The veteran provided testimony to an RO hearing officer in 
February 2000 and testified at a videoconference hearing 
before the undersigned Board Member in February 2001.  In the 
aggregate, the veteran testified that he developed pneumonia 
as a result of driving an open vehicle in a cold rain while 
on active duty (January 1944 to May 1946).  He stated that he 
first developed emphysema in 1969, and that he discontinued 
smoking at that time.  The veteran also related that he had 
ongoing but intermittent respiratory problems since his 
separation from active service.  Finally, he asserted his 
belief that his current problems were a result of his in-
service pneumonia.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Initially, the 
veteran is not competent to provide a medical opinion, such 
as an opinion on medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  His statements 
as to his belief are not probative.

The medical evidence in support of the veteran's claim 
includes Dr. W's opinions indicating a partial causal 
relationship between the veteran's in-service pneumonia and 
his current COPD.  However, the physician did not indicate 
that he reviewed the relevant medical evidence in the claims 
file, including the service medical records and immediate 
post-service medical records.  It is apparent that the 
physician relied on the veteran's history.  Dr. W did not 
account for the normal chest X-ray shown one month after the 
in-service diagnosis, nor did he account for the more than 
two-decade gap between the veteran's respiratory infections 
in the 1940s and his first reported COPD in 1969.

In contrast, the Chief of the Pulmonary Department had the 
opportunity to review the veteran's medical records from the 
time of service to date, to include the service medical 
records and post-service records dated shortly after the 
veteran's separation from service.  He considered the 
proposition that the veteran's current COPD was related to 
in-service pneumonia, and did not initially summarily reject 
the possibility.  However, as noted above, for this to occur, 
diffuse bronchiectasis would have to be present, which he 
explained would be shown by progressive distal airway 
destruction, airspace enlargement and fibrosis.  These would 
be shown by a daily productive cough, and there is no 
reference to this manifestation in the records.  He noted 
that there was not a significant decline in pulmonary 
function between 1992 and 1999, which also weighs against a 
finding of bronchiectasis.  In the absence of bronchiectasis, 
the Chief explained, it was not likely that an in-service 
episode of pneumonia caused the post-service diagnosis of 
COPD.  The pulmonary specialist's explanation was supported 
by documented clinical and X-ray findings in the claims file, 
while Dr. W's opinion was rather conclusory in nature.  

In summary, the Board finds that the July and August 1999 
statements from a VA physician, when read together, offer 
minimal if any support for the contended causal relationship.  
That physician opined that there was no correlation between 
the veteran's current diagnosis and pneumonia, and that 
emphysematous changes were most likely secondary to smoking.  
The physician did state that significant pulmonary disease 
prior to the use of antibiotics could result in prolonged 
recovery, and there was likely some contribution to his 
current illness from the in-service pneumonia, but, in an 
August 1999 follow-up opinion, the VA examiner clarified that 
the in-service pneumonia was an insignificant component of 
his current emphysema.  There is a supportive opinion from 
Dr. W but, as noted above, it was not based on a review of 
the relevant evidence in the claims file and was rather 
conclusory in nature.  The Board finds that the well reasoned 
opinion from the VA Chief of Pulmonary Medicine, a lung 
specialist who did review the relevant medical evidence in 
the claims file and provided a well reasoned rationale for 
the opinion with citations to the clinical and radiographic 
evidence in the claims folder, far outweighs the brief 
private opinion from Dr. W and the minimal, at best, support 
for a partial causal link contained in the rather conflicting 
1999 statements from a VA physician. 

In this case, the Board has considered all of the medical 
opinions and finds that the May 2000 opinion from the Chief 
of Pulmonology to be much more persuasive for the above 
reasons.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt rule is not applicable.  
38 C.F.R. § 3.102 (2000).  










ORDER

Service connection for residuals of pneumonia, chronic 
obstructive pulmonary disease and asthma is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

